     Case 1:18-cr-00258-BLW Document 735 Filed 02/03/21 Page 1 of 7




Charles Peterson
FEDERAL PUBLIC DEFENDER
Melissa Winberg
Nicole Owens
FEDERAL DEFENDER SERVICES OF IDAHO
702 West Idaho Street, Suite 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525
Attorneys for Defendant
ANNA IYERUSALIMETS


            IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF IDAHO
                (HONORABLE B. LYNN WINMILL)


UNITED STATES OF AMERICA, )             CR18-258-S-BLW
                          )
      Plaintiff,          )             MOTION TO COMPEL THE
                          )             GOVERNMENT TO COMPLY
  vs.                     )             WITH RULE 16 EXPERT
                          )             DISCLOSURES
PAVEL BABICHENKO,         )
GENNADY BABITCHENKO,      )
PIOTR BABICHENKO,         )
TIMOFEY BABICHENKO,       )
KRISTINA BABICHENKO,      )
NATALYA BABICHENKO,       )
DAVID BIBIKOV,            )
ANNA IYERUSALIMETS,       )
MIKHAIL IYERUSALIMETS,    )
ARTUR PUPKO,              )
                          )
      Defendants.         )




                                  -1-
       Case 1:18-cr-00258-BLW Document 735 Filed 02/03/21 Page 2 of 7




      Ms. Iyerusalimets, through her attorneys, Melissa Winberg and Nicole

Owens with Federal Defender Services of Idaho, hereby moves the Court to

compel the government to comply with Fed. R. Crim. P. 16(a)(1)(G) by

February 22, 2021. As previously noted, the government’s expert disclosures

are wholly inadequate. ECF Nos. 646 (Motion to Exclude Leah Caras); 647

(Motion to Exclude Joshua Warner); 648 (Motion to Exclude Alan Aprea,

Eugene Matho, and Brian Giese); 649 (Motion to Exclude James Hogg and

Christopher Pyryt); 651 (Motion to Exclude Amazon and eBay Experts); 652

(Motion to Exclude Robert Hanratty); 653 (Motion to Exclude Robert Pollock).

      Rule 16 clearly requires the government to give “a written summary of

any testimony that the government intends to use under Rules 702, 703, or 705

of the Federal Rules of Evidence during its case-in-chief at trial.” The summary

“must describe the witness’s opinions, the bases and reasons for those opinions,

and the witness’s qualifications.” Id. The government is required to provide a

criminal defendant with the both witness’s ultimate opinion and “the bases

and reasons for those opinions,” including “not only written and oral reports,

tests, reports, and investigations, but any information that might be

recognized as a legitimate basis for an opinion . . . .” Id., Fed R. Crim. P. 16,

Advisory Comm. Notes, 1993 Amendment.

      Despite the government expert disclosure deadline of January 1, 2020,

(ECF No. 296) and defense objections following the expert discovery deadline


                                       -2-
        Case 1:18-cr-00258-BLW Document 735 Filed 02/03/21 Page 3 of 7




(ECF Nos. 645-49, 651-53), the government continues to fail to meet these

obligations. For each of its experts, the government provided vague

information as to the witness’s qualifications and outlined broad categories

without providing conclusions much less the bases and reasons for the

opinions. 1 While the defense was at a disadvantage for their expert disclosure

deadline since many experts had been unable to fully review the massive



1 ECF Nos. 340 (e.g., Leah Caras “is expected to testify that, in her opinion, these
parts and accessories were not authentic Apple products, because, among other
reasons, the manufacturing specifications of the counterfeit merchandise were
inferior and the counterfeit products lacked crucial indicia of legitimate Apple Inc.
products”; a Qualcomm expert similarly would testify “that he examined the mobile-
device parts and accessories bearing the various Qualcomm Inc. trademarks at issue
in this case and that these parts and accessories were not authentic Qualcomm
products, because, among other reasons, the manufacturing specifications of the
counterfeit merchandise were inferior and the counterfeit products lacked crucial
indicia of legitimate Qualcomm products”; Samsung expert James Hogg would also
“testify that, in his opinion, these, parts and accessories were not authentic Samsung
products, because, among other reasons, the manufacturing specifications of the
counterfeit merchandise were inferior and the counterfeit products lacked crucial
indicia of legitimate Samsung products” with no bases or reasons for these generic
opinions described or disclosed); 341 (e.g., Alan Aprea and Eugene Matho Jr. in
almost identical disclosures would “explain how CBP identifies international
shipments of counterfeit products at its port of entries and when such contraband is
seized” and “generally explain the following processes: when and why goods are
targeted and presented for inspection; when and why goods are detained; notices to
importers, rights holders, and brokers; the inventory, appraisal, and seizure of the
goods; and, finally, transference and storage of seized property.”); 342 (e.g., Linda
Czemerys “will opine on whether the records of the activity in the Defendants’
hundreds of bank accounts and tax records during the timeframe for the alleged
money laundering conspiracy shows evidence of activity that is consistent with
persons engaged in illegal activity and money laundering,” which is certainly not an
opinion, and the government further appears unaware of the difference between
expert qualifications and the bases for opinions, since it describes the latter as “years
of experience conducting criminal financial investigations, specialized knowledge
gained as a result of this experience, as well as training and education in the area of
financial investigations.”).

                                           -3-
       Case 1:18-cr-00258-BLW Document 735 Filed 02/03/21 Page 4 of 7




quantity of discovery or conduct examinations of the physical evidence at the

time of the initial defense expert disclosures, the defense is supplementing

their disclosures in good faith to provide the government with the information

required in Rule 16. Unfortunately, the government has not done the same.

The Court has not yet ruled on defense objections to the government expert

disclosures and trial is fast approaching.

      The purpose of Rule 16 is to avoid trial by ambush and to give opposing

counsel a reasonable opportunity to prepare for cross-examination and

challenges to expert testimony. Fed R. Crim. P. 16, Advisory Comm. Notes,

1993 Amendment (“The amendment is intended to minimize surprise that

often results from unexpected expert testimony, reduce the need for

continuances, and to provide the opponent with a fair opportunity to test the

merit of the expert’s testimony through focused cross-examination.”).

Especially in a case such as this, with several varieties of charges, multiple

experts, and terabytes of discovery, it is unreasonable for the government to

make ambiguous disclosures. And it is unacceptable to force the defense to go

fishing through the mountains of discovery to guess as to the possible bases for

government experts’ opinions or (to the extent such bases have even been

disclosed).

      Thus, Ms. Iyerusalimets requests (in addition to the prior motions to

exclude) the Court compel the government to supplement its disclosures with


                                       -4-
       Case 1:18-cr-00258-BLW Document 735 Filed 02/03/21 Page 5 of 7




a comprehensive summary of expert testimony by no later than February 22,

2021. Ms. Iyerusalimets further requests that, should the government

continue to violate Rule 16, the Court prohibit government experts from

testifying as to any subject about which the government has failed to properly

disclose the witness’s opinions, bases and reasons for the opinions, or

qualifications.



Dated: February 3, 2021

Respectfully submitted,
                                    CHARLES PETERSON
                                    FEDERAL PUBLIC DEFENDER
                                    By:

                                    /s/ Melissa Winberg
                                    Melissa Winberg
                                    Nicole Owens
                                    Federal Defender Services of Idaho
                                    Attorneys for Defendant
                                    ANNA IYERUSALIMETS




                                     -5-
       Case 1:18-cr-00258-BLW Document 735 Filed 02/03/21 Page 6 of 7




                         CERTIFICATE OF SERVICE

     I CERTIFY that I am an employee of the Federal Defender Services of

Idaho, and that a copy of the foregoing document, MOTION TO COMPEL THE

GOVERNMENT TO COMPLY WITH RULE 16 EXPERT DISCLOSURES, was

served on all parties named below on this 3rd day of February, 2021.

Kate Horwitz, Assistant United States Attorney
Office of the United States Attorney                 Hand Delivery
Washington Group Plaza, IV                           United States Mail
800 Park Blvd., Suite 600                      X     CM/ECF Filing
Boise, ID 83712                                      Email Transmission
Kate.Horwitz@usa.doj.gov

John Charles DeFranco                                Hand Delivery
Ellsworth, Kallas & DeFranco, PLLC                   United States Mail
1031 E. Park Blvd.                               X   CM/ECF Filing
Boise, ID 83712                                      Email Transmission
jcd@greyhawklaw.com

Jeffrey Brownson                                     Hand Delivery
Law Office of Jeffrey Brownson                       United States Mail
223 North 6th Street, Suite 215                  X   CM/ECF Filing
Boise, ID 83702                                      Email Transmission
jb@jeffreybrownsonlaw.com

Paul E. Riggins                                      Hand Delivery
Riggins Law                                          United States Mail
POB 5308                                        X    CM/ECF Filing
Boise, ID 83705                                      Email Transmission
rigginslaw@gmail.com

Rob S. Lewis                                         Hand Delivery
960 Broadway #210                                    United States Mail
Boise, ID 83701                                  X   CM/ECF Filing
office@roblewislaw.com                               Email Transmission




                                     -6-
      Case 1:18-cr-00258-BLW Document 735 Filed 02/03/21 Page 7 of 7




Greg S. Silvey                                       Hand Delivery
PO Box 5501                                          United States Mail
Boise, ID 83705                                  X   CM/ECF Filing
greg@idahoappeals.com                                Email Transmission

J D Merris                                           Hand Delivery
Merris and Naugle                                    United States Mail
913 W. River St. 420                             X   CM/ECF Filing
Boise, ID 83702                                      Email Transmission
jmerris@cableone.net

Robyn Fyffe                                          Hand Delivery
Fyffe Law                                            United States Mail
PO Box 5681                                      X   CM/ECF Filing
Boise, ID 83705                                      Email Transmission
robyn@fyffelaw.com

Ellen Nichole Horras Smith                           Hand Delivery
5561 N. Glenwood St.                                 United States Mail
Boise, ID 83714                                  X   CM/ECF Filing
ellen@smithhorras.com                                Email Transmission


Dated: February 3, 2021           /s/ Joy Fish
                                  Joy Fish




                                   -7-
